            Case 1:19-cv-01410-ELH Document 69 Filed 08/12/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                              BALTIMORE DIVISION


 SAMUEL GREEN

            Plaintiff,                                       CIVIL CASE NO.
 vs.                                                         1:19-CV-1410

 AMF BOWLING, INC

        Defendant.


        PLAINTIFF’S MOTION TO STRIKE MATERIALS EXTRINSIC TO THE
          COMPLAINT FILED WITH DEFENDANT’S MOTION TO DISMISS

       NOW COMES, Plaintiff, Samuel Green, by and through his undersigned counsel, moves

the Court for an Order ruling that the materials filed by the Defendant as exhibits to their Motion

to Dismiss will not to be considered in adjudicating the sufficiency of Plaintiff’s Second Amended

Complaint, or in the alternative to strike same from the record, and for reasons state:

       1.        On July 22, 2020, Defendant filed its Objection to Plaintiff’s Motion for Leave to

File Second Amended Complaint (“SAC”), and Motion to Dismiss (the “Motion”), challenging

the sufficiency of the Complaint.

       2.        As a preliminary matter, Plaintiff believes that the Motion is premature. The Court

has not granted leave; thus, the operative complaint is Plaintiff’s First Amended Complaint

(“FAC”). On these grounds alone the Motion to Dismiss should be denied.

       3.        In support of its Motion, Defendant included the following exhibits (1) Emails

between defense counsel and undersigned counsel; (2) Affidavit of Thomas Johnson (3) Policy

and (4) Expert Reports. See Record

       4.        It is axiomatic that generally, when a defendant moves to dismiss a complaint under

Rule 12(b)(6), courts are limited to considering the sufficiency of allegations set forth in the
            Case 1:19-cv-01410-ELH Document 69 Filed 08/12/20 Page 2 of 3



complaint and the "documents attached or incorporated into the complaint." See Zak v. Chelsea

Therapeutics Intern., Ltd., 780 F.3d 597 (4th Cir. 2015)(Consideration of extrinsic documents by

a court during the pleading stage of litigation improperly converts the motion to dismiss into a

motion for summary judgment)(quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448). This

conversion is not appropriate when the parties have not had an opportunity to conduct reasonable

discovery. Id.; see Fed.R.Civ.P. 12(b), 12(d), and 56.

       5.       Under narrow circumstances, a court may rely on extrinsic materials to determine

a motion to dismiss without converting the proceeding into a motion for summary judgment. See

Fed.R.Civ.P. 12(d). For example, a court may properly take judicial notice of "matters of public

record" and other information that, under Federal Rule of Evidence 201, constitute "adjudicative

facts." Philips v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir.2009). See also Clatterbuck

v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013 ("[C]ourts may consider relevant facts

obtained from the public record, so long as these facts are construed in the light most favorable to

the plaintiff along with the 509*509 well-pleaded allegations of the complaint." (internal quotation

marks omitted)).

       6.       In the instant matter, Exhibit’s presented in support of the Motion is evidence which

can be disputed and is not a matter of public record. Moreover, Plaintiff SAC does not incorporate

the exhibits attached in support of the Motion. Accordingly, this court cannot consider the

materials extrinsic to the complaint, and therefore should either strike same, or articulate in any

future decisions regarding the Defendant’s motion that its has not relied on same.

       WHEREFORE, Plaintiff respectfully request that this Court Strike Materials Extrinsic to

the Second Amended Complaint Filed With Defendant’s Motion to Dismiss, and for such other

and further relief as may be deemed just and proper.
         Case 1:19-cv-01410-ELH Document 69 Filed 08/12/20 Page 3 of 3




                                              Respectfully Submitted,

                                              /s/ Jessie Lyons Crawford
                                              ____________________________
                                              Jessie Lyons Crawford, Esq.
                                              Fed. Bar No.:68788
                                              THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                              2601 Maryland Avenue
                                              Baltimore, Maryland 21218
                                              O: 410-662-1230
                                              F: 410-662-1238
                                              E: attorneyjlcrawford@verizon.net

                                              Kim Parker, Esq.
                                              Fed. Bar No.:23894
                                              THE LAW OFFICES OF KIM PARKER, P.A.
                                              2123 Maryland Avenue
                                              Baltimore, Maryland 21218
                                              O: 410-234-2621
                                              F: 410-234-2612
                                              E: kp@kimparkerlaw.com

                                              COUNSEL FOR PLAINTIFF


                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that Plaintiff Motion to Strike was served this day via the Courts

ECF filing system on all counsel of record.

                                              /s/ Jessie Lyons Crawford
                                              _______________________
                                              Jessie Lyons Crawford, Esq.
